Exhibit 10.2

STATE STREET CORPORATION

INDEMNIFICATION AGREEMENT

This Agreement is made as of the                 day of         ,         , by
and between State Street Corporation, a Massachusetts corporation (the
“Corporation”), and               (“Indemnitee”), an officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as officers
the most capable persons available, and

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks, and

WHEREAS, the parties desire to adopt indemnification provisions consistent with
Chapter 156D of the General Laws of the Commonwealth of Massachusetts
(“Chapter 156D”), which became effective subsequent to the Corporation’s most
recent Articles of Amendment containing indemnification protection.

NOW THEREFORE, for valuable consideration, receipt of which is acknowledged, the
Corporation and Indemnitee do hereby agree as follows:


1.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT:


(A)                                  THE TERM “CORPORATE STATUS” SHALL MEAN THE
STATUS OF A PERSON WHO IS OR WAS OR HAS AGREED TO BECOME, A DIRECTOR AND/OR
OFFICER OF THE CORPORATION OR WHO, WHILE A DIRECTOR OR OFFICER OF THE
CORPORATION, IS OR WAS SERVING AT THE CORPORATION’S REQUEST AS A DIRECTOR,
OFFICER, FIDUCIARY, PARTNER, EMPLOYEE, TRUSTEE OR AGENT OF, OR IN A SIMILAR
CAPACITY WITH, ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE
BENEFIT PLAN OR OTHER ENTITY.  A DIRECTOR OR OFFICER IS CONSIDERED TO BE SERVING
AN EMPLOYEE BENEFIT PLAN AT THE CORPORATION’S REQUEST IF HIS OR HER DUTIES TO
THE CORPORATION ALSO IMPOSE DUTIES ON, OR OTHERWISE INVOLVE SERVICES BY, HIM OR
HER TO THE PLAN OR TO PARTICIPANTS IN OR BENEFICIARIES OF THE PLAN.


(B)                                 THE TERM “DISINTERESTED DIRECTOR” SHALL MEAN
A DIRECTOR OF THE CORPORATION WHO, AT THE TIME OF A VOTE REFERRED TO IN
PARAGRAPH 7 OF THIS AGREEMENT, IS NOT (I) A PARTY TO THE PROCEEDING, OR (II) AN
INDIVIDUAL HAVING A FAMILIAL, FINANCIAL, PROFESSIONAL OR EMPLOYMENT RELATIONSHIP
WITH INDEMNITEE, WHICH RELATIONSHIP WOULD, IN THE CIRCUMSTANCES, REASONABLY BE
EXPECTED TO EXERT AN INFLUENCE ON THE DIRECTOR’S JUDGMENT WHEN VOTING ON THE
DECISION BEING MADE.


(C)                                  THE TERM “EXPENSES” SHALL INCLUDE, WITHOUT
LIMITATION, ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES AND
EXPENSES OF EXPERTS, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING
COSTS, TELEPHONE AND TELECOPY CHARGES, POSTAGE, DELIVERY SERVICE FEES AND OTHER
DISBURSEMENTS OR EXPENSES OF THE TYPE CUSTOMARILY INCURRED IN CONNECTION WITH A


--------------------------------------------------------------------------------



PROCEEDING, BUT SHALL NOT INCLUDE THE AMOUNT OF JUDGMENTS, FINES OR PENALTIES
AGAINST INDEMNITEE OR AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH SUCH
MATTERS.


(D)                                 THE TERM “INDEPENDENT COUNSEL” SHALL MEAN A
LAW FIRM, OR A MEMBER OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF
CORPORATION LAW AND NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN,
RETAINED TO REPRESENT:  (I) THE CORPORATION OR INDEMNITEE IN ANY MATTER MATERIAL
TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT TO MATTERS CONCERNING INDEMNITEE
UNDER THIS AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNIFICATION
AGREEMENTS), OR (II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM
FOR INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM
“INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE
STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF
INTEREST IN REPRESENTING EITHER THE CORPORATION OR INDEMNITEE IN AN ACTION TO
DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.  THE CORPORATION AGREES TO
PAY THE REASONABLE FEES OF THE INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO
FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES
AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT
PURSUANT HERETO.


(E)                                  THE TERM “LIABILITY” SHALL MEAN THE
OBLIGATION TO PAY A JUDGMENT, SETTLEMENT, PENALTY, FINE (INCLUDING AN EXCISE TAX
ASSESSED WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN) AND ALL REASONABLE EXPENSES
INCURRED IN CONNECTION WITH A PROCEEDING.


(F)                                    THE TERM “PROCEEDING” SHALL MEAN ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE, ARBITRATIVE OR INVESTIGATIVE AND WHETHER FORMAL OR
INFORMAL.


(G)                                 A “CHANGE IN CONTROL” SHALL BE DEEMED TO
OCCUR UPON THE EARLIEST OF THE FOLLOWING TO OCCUR:


(I)                                     THE ACQUISITION BY AN INDIVIDUAL, ENTITY
OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF
BENEFICIAL OWNERSHIP OF ANY CAPITAL STOCK OF THE CORPORATION IF, AFTER SUCH
ACQUISITION, SUCH PERSON BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT) 50% OR MORE OF EITHER (X) THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION (THE “OUTSTANDING
COMPANY COMMON STOCK”) OR (Y) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
SECURITIES OF THE CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”);


(II)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD OF DIRECTORS OF THE CORPORATION (THE “INCUMBENT BOARD”)
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED,
HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF
WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE CORPORATION’S SHAREHOLDERS,
WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING
THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER
OF THE INCUMBENT BOARD, BUT EXCLUDING FOR THIS PURPOSE, ANY SUCH INDIVIDUAL
WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OR ENTITY (“PERSON”) OTHER THAN THE BOARD;

2


--------------------------------------------------------------------------------



(III)                               THE CONSUMMATION OF A REORGANIZATION, MERGER
OR CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE CORPORATION (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS,
FOLLOWING SUCH BUSINESS COMBINATION, (I) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO THE SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE
CORPORATION OR ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS EITHER
DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING
SECURITIES, AS THE CASE MAY BE, (II) NO PERSON (EXCLUDING ANY CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE CORPORATION OR SUCH CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 25% OR MORE OF,
RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION EXCEPT TO THE EXTENT THAT
SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION AND (III) AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING
FROM SUCH BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME
OF THE EXECUTION OF THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD,
PROVIDING FOR SUCH BUSINESS COMBINATION.


2.                                       INDEMNIFICATION.


(A)                                  SUBJECT TO PARAGRAPHS 3, 5 AND 7, THE
CORPORATION SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW (AS SUCH MAY BE
AMENDED FROM TIME TO TIME), INDEMNIFY INDEMNITEE IN CONNECTION WITH ANY
PROCEEDING AS TO WHICH INDEMNITEE IS, WAS OR IS THREATENED TO BE MADE A PARTY
(OR IS OTHERWISE INVOLVED) BY REASON OF INDEMNITEE’S CORPORATE STATUS.  IN
FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF:


(I)                                     THE CORPORATION SHALL INDEMNIFY
INDEMNITEE, IF INDEMNITEE WAS, IS OR IS THREATENED TO BE MADE A DEFENDANT OR
RESPONDENT IN A PROCEEDING BECAUSE OF INDEMNITEE’S CORPORATE STATUS AS A
DIRECTOR, AGAINST LIABILITY INCURRED IN THE PROCEEDING IF (A) (1) INDEMNITEE
CONDUCTED HIMSELF OR HERSELF IN GOOD FAITH, AND (2) INDEMNITEE REASONABLY
BELIEVED THAT HIS OR HER CONDUCT WAS IN THE BEST INTERESTS OF THE CORPORATION OR
THAT HIS OR HER CONDUCT WAS AT LEAST NOT OPPOSED TO THE BEST INTERESTS OF THE
CORPORATION, AND (3) IN THE CASE OF ANY CRIMINAL PROCEEDING, INDEMNITEE HAD NO
REASONABLE CAUSE TO BELIEVE HIS OR HER CONDUCT WAS UNLAWFUL, OR (B) INDEMNITEE
ENGAGED IN CONDUCT FOR WHICH INDEMNITEE SHALL NOT BE LIABLE UNDER A PROVISION OF
THE CORPORATION’S ARTICLES OF ORGANIZATION AUTHORIZED BY SECTION 2.02(B)(4) OF
CHAPTER 156D OR ANY SUCCESSOR PROVISION TO SUCH SECTION, AND


(II)                                  THE CORPORATION SHALL INDEMNIFY
INDEMNITEE, IF INDEMNITEE WAS, IS OR THREATENED TO BE MADE A DEFENDANT OR
RESPONDENT IN A PROCEEDING BECAUSE OF INDEMNITEE’S CORPORATE STATUS AS AN
OFFICER, AGAINST LIABILITY INCURRED IN THE PROCEEDING, EXCEPT FOR LIABILITY

3


--------------------------------------------------------------------------------



ARISING OUT OF ACTS OR OMISSIONS NOT IN GOOD FAITH OR WHICH INVOLVE INTENTIONAL
MISCONDUCT OR A KNOWING VIOLATION OF LAW.


(B)                                 INDEMNITEE’S CONDUCT WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN FOR A PURPOSE INDEMNITEE REASONABLY BELIEVED TO BE IN THE
INTERESTS OF THE PARTICIPANTS IN, AND THE BENEFICIARIES OF, THE PLAN IS CONDUCT
THAT SATISFIES THE REQUIREMENT THAT INDEMNITEE’S CONDUCT WAS AT LEAST NOT
OPPOSED TO THE BEST INTERESTS OF THE CORPORATION.


(C)                                  THE TERMINATION OF A PROCEEDING BY
JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR
ITS EQUIVALENT, IS NOT, OF ITSELF, DETERMINATIVE THAT INDEMNITEE DID NOT MEET
THE RELEVANT STANDARD OF CONDUCT DESCRIBED IN THIS PARAGRAPH 2.


3.                                       EXCEPTIONS TO RIGHT OF
INDEMNIFICATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
EXCEPT AS SET FORTH IN PARAGRAPHS 8 AND 10:


(A)                                  THE CORPORATION SHALL NOT INDEMNIFY
INDEMNITEE IN CONNECTION WITH A PROCEEDING (OR PART THEREOF) INITIATED BY
INDEMNITEE UNLESS THE INITIATION THEREOF WAS APPROVED BY THE BOARD OF DIRECTORS
OF THE CORPORATION (THE “BOARD OF DIRECTORS”); AND


(B)                                 THE CORPORATION SHALL NOT BE REQUIRED TO
MAKE ANY INDEMNIFICATION PAYMENT TO INDEMNITEE TO THE EXTENT INDEMNITEE HAS
OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT UNDER ANY INSURANCE POLICY, AGREEMENT
OR OTHERWISE, AND IN THE EVENT THE CORPORATION MAKES ANY INDEMNIFICATION PAYMENT
TO INDEMNITEE AND INDEMNITEE IS SUBSEQUENTLY REIMBURSED FROM THE PROCEEDS OF
INSURANCE, INDEMNITEE SHALL PROMPTLY REFUND SUCH INDEMNIFICATION PAYMENT TO THE
CORPORATION TO THE EXTENT OF SUCH INSURANCE REIMBURSEMENT.


4.                                       INDEMNIFICATION OF EXPENSES OF
SUCCESSFUL PARTY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN
ADDITION TO AND NOT IN LIMITATION OF THE RIGHTS SET FORTH IN PARAGRAPH 2, TO THE
EXTENT THAT INDEMNITEE HAS BEEN WHOLLY SUCCESSFUL, ON THE MERITS OR OTHERWISE,
IN THE DEFENSE OF ANY PROCEEDING TO WHICH INDEMNITEE WAS A PARTY BECAUSE OF
INDEMNITEE’S CORPORATE STATUS, INDEMNITEE SHALL BE INDEMNIFIED, TO THE FULLEST
EXTENT PERMITTED BY LAW (AS SUCH MAY BE AMENDED FROM TIME TO TIME) AGAINST ALL
REASONABLE EXPENSES INCURRED BY INDEMNITEE IN CONNECTION THEREWITH.


5.                                       NOTIFICATION AND DEFENSE OF CLAIM.


(A)                                  AS A CONDITION PRECEDENT TO INDEMNITEE’S
RIGHT TO BE INDEMNIFIED, INDEMNITEE MUST NOTIFY THE CORPORATION IN WRITING AS
SOON AS PRACTICABLE OF ANY PROCEEDING FOR WHICH INDEMNITY WILL OR COULD BE
SOUGHT BY INDEMNITEE AND PROVIDE THE CORPORATION WITH A COPY OF ANY SUMMONS,
CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT
RELATING TO SUCH PROCEEDING WITH WHICH INDEMNITEE IS SERVED.  WITH RESPECT TO
ANY PROCEEDING OF WHICH THE CORPORATION IS SO NOTIFIED, THE CORPORATION WILL BE
ENTITLED (I) TO PARTICIPATE THEREIN AT ITS OWN EXPENSE AND/OR (II) TO ASSUME THE
DEFENSE THEREOF AT ITS OWN EXPENSE, WITH LEGAL COUNSEL REASONABLY ACCEPTABLE TO
INDEMNITEE.  AFTER NOTICE FROM THE CORPORATION TO INDEMNITEE OF ITS ELECTION SO
TO ASSUME SUCH DEFENSE, THE CORPORATION SHALL NOT BE LIABLE TO INDEMNITEE FOR
ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY INDEMNITEE IN CONNECTION
WITH SUCH CLAIM, OTHER THAN AS PROVIDED BELOW IN THIS PARAGRAPH 5.  INDEMNITEE
SHALL HAVE THE RIGHT TO EMPLOY

4


--------------------------------------------------------------------------------



INDEMNITEE’S OWN COUNSEL IN CONNECTION WITH SUCH CLAIM, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL INCURRED AFTER NOTICE FROM THE CORPORATION OF ITS
ASSUMPTION OF THE DEFENSE THEREOF SHALL BE AT THE EXPENSE OF INDEMNITEE UNLESS
(I) THE EMPLOYMENT OF COUNSEL BY INDEMNITEE HAS BEEN AUTHORIZED BY THE
CORPORATION, (II) COUNSEL TO INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT
THERE MAY BE A CONFLICT OF INTEREST OR POSITION ON ANY SIGNIFICANT ISSUE BETWEEN
THE CORPORATION AND INDEMNITEE IN THE CONDUCT OF THE DEFENSE OF SUCH ACTION OR
(III) THE CORPORATION SHALL NOT IN FACT HAVE EMPLOYED COUNSEL TO ASSUME THE
DEFENSE OF SUCH ACTION, IN EACH OF WHICH CASES THE REASONABLE FEES AND EXPENSES
OF COUNSEL FOR INDEMNITEE SHALL BE AT THE EXPENSE OF THE CORPORATION, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED BY THIS AGREEMENT, AND PROVIDED THAT INDEMNITEE’S
COUNSEL SHALL COOPERATE REASONABLY WITH THE CORPORATION’S COUNSEL TO MINIMIZE
THE COST OF DEFENDING CLAIMS AGAINST THE CORPORATION AND INDEMNITEE.  THE
CORPORATION SHALL NOT BE ENTITLED, WITHOUT THE CONSENT OF INDEMNITEE, TO ASSUME
THE DEFENSE OF ANY CLAIM BROUGHT BY OR IN THE RIGHT OF THE CORPORATION OR AS TO
WHICH COUNSEL FOR INDEMNITEE SHALL HAVE REASONABLY MADE THE CONCLUSION PROVIDED
FOR IN CLAUSE (II) ABOVE.


(B)                                 THE CORPORATION SHALL NOT BE REQUIRED TO
INDEMNIFY INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF
ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT.  THE CORPORATION SHALL NOT
SETTLE ANY PROCEEDING IN ANY MANNER WHICH WOULD IMPOSE ANY PENALTY OR LIMITATION
ON INDEMNITEE WITHOUT INDEMNITEE’S WRITTEN CONSENT.  NEITHER THE CORPORATION NOR
INDEMNITEE WILL UNREASONABLY WITHHOLD ITS OR HIS OR HER CONSENT TO ANY PROPOSED
SETTLEMENT.


6.                                       ADVANCEMENT OF EXPENSES.  IN THE EVENT
THAT (A) THE CORPORATION DOES NOT ASSUME THE DEFENSE PURSUANT TO PARAGRAPH 5 OF
THIS AGREEMENT OF ANY PROCEEDING TO WHICH INDEMNITEE IS A PARTY OR IS THREATENED
TO BE MADE A PARTY BECAUSE OF INDEMNITEE’S CORPORATE STATUS OR BY REASON OF ANY
ACTION ALLEGED TO HAVE BEEN TAKEN OR OMITTED IN CONNECTION THEREWITH AND OF
WHICH THE CORPORATION RECEIVES NOTICE UNDER THIS AGREEMENT OR (B) THE
CORPORATION ASSUMES SUCH DEFENSE BUT INDEMNITEE IS, PURSUANT TO PARAGRAPH 5 OF
THIS AGREEMENT, NONETHELESS ENTITLED TO HAVE THE FEES AND COSTS OF INDEMNITEE’S
OWN COUNSEL PAID FOR BY THE CORPORATION, ANY REASONABLE EXPENSES INCURRED BY
INDEMNITEE OR ON HIS OR HER BEHALF IN DEFENDING SUCH PROCEEDING SHALL BE PAID BY
THE CORPORATION IN ADVANCE OF THE FINAL DISPOSITION OF SUCH PROCEEDING;
PROVIDED, HOWEVER, THAT THE PAYMENT OF SUCH EXPENSES INCURRED BY INDEMNITEE OR
ON HIS OR HER BEHALF IN ADVANCE OF THE FINAL DISPOSITION OF SUCH PROCEEDING
SHALL BE MADE ONLY UPON RECEIPT OF (A) A WRITTEN AFFIRMATION OF INDEMNITEE’S
GOOD FAITH BELIEF THAT INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT
DESCRIBED IN PARAGRAPH 2 OF THIS AGREEMENT OR THAT THE PROCEEDING INVOLVES
CONDUCT FOR WHICH LIABILITY HAS BEEN ELIMINATED UNDER A PROVISION OF THE
CORPORATION’S ARTICLES OF ORGANIZATION AS AUTHORIZED BY SECTION 2.02(B)(4) OF
CHAPTER 156D OR ANY SUCCESSOR PROVISION TO SUCH SECTION AND (B) AN UNLIMITED
UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY ALL AMOUNTS SO ADVANCED IN
THE EVENT THAT IT SHALL ULTIMATELY BE DETERMINED THAT INDEMNITEE IS NOT ENTITLED
TO BE INDEMNIFIED BY THE CORPORATION AS AUTHORIZED IN THIS AGREEMENT.  THE
UNDERTAKING REFERRED TO IN CLAUSE (B) ABOVE SHALL BE AN UNLIMITED, UNSECURED
GENERAL OBLIGATION OF INDEMNITEE AND SHALL BE ACCEPTED WITHOUT REFERENCE TO
INDEMNITEE’S FINANCIAL ABILITY TO MAKE REPAYMENT.  ANY ADVANCES AND UNDERTAKINGS
TO REPAY SHALL BE INTEREST-FREE.

5


--------------------------------------------------------------------------------



7.                                       PROCEDURES.


(A)                                  IN ORDER TO OBTAIN INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES PURSUANT TO THIS AGREEMENT, INDEMNITEE SHALL SUBMIT TO
THE CORPORATION A WRITTEN REQUEST, INCLUDING IN SUCH REQUEST SUCH DOCUMENTATION
AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND IS REASONABLY
NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.  ANY SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES SHALL BE MADE PROMPTLY, AND IN ANY EVENT WITHIN 60 DAYS
AFTER RECEIPT BY THE CORPORATION OF THE WRITTEN REQUEST OF INDEMNITEE, SUBJECT
TO THE PROVISIONS OF PARAGRAPH 7(B) AND 7(C) BELOW.


(B)                                 WITH RESPECT TO REQUESTS UNDER PARAGRAPH 2,
NO INDEMNIFICATION SHALL BE MADE UNLESS THE CORPORATION DETERMINES THAT
INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN PARAGRAPH 2. 
THE DETERMINATION OF WHETHER INDEMNITEE HAS MET THE APPLICABLE STANDARD OF
CONDUCT SET FORTH IN PARAGRAPH 2, AND ANY DETERMINATION THAT EXPENSES THAT HAVE
BEEN ADVANCED PURSUANT TO PARAGRAPH 6 MUST BE SUBSEQUENTLY REPAID TO THE
CORPORATION, SHALL BE MADE IN EACH INSTANCE (I) IF THERE ARE TWO OR MORE
DISINTERESTED DIRECTORS, BY THE BOARD OF DIRECTORS BY A MAJORITY VOTE OF ALL THE
DISINTERESTED DIRECTORS, A MAJORITY OF WHOM SHALL FOR SUCH PURPOSE CONSTITUTE A
QUORUM, OR BY A MAJORITY OF THE MEMBERS OF A COMMITTEE OF TWO OR MORE
DISINTERESTED DIRECTORS APPOINTED BY SUCH VOTE; (II) BY SPECIAL LEGAL COUNSEL
(A) SELECTED IN THE MANNER PRESCRIBED IN CLAUSE (I), OR (B) IF THERE ARE FEWER
THAN TWO DISINTERESTED DIRECTORS, SELECTED BY BOARD OF DIRECTORS, IN WHICH
SELECTION DIRECTORS WHO DO NOT QUALIFY AS DISINTERESTED DIRECTORS MAY
PARTICIPATE OR (III) BY THE SHAREHOLDERS OF THE CORPORATION (BUT SHARES OWNED BY
OR VOTED UNDER THE CONTROL OF A DIRECTOR WHO AT THE TIME DOES NOT QUALIFY AS A
DISINTERESTED DIRECTOR MAY NOT BE VOTED ON THE DETERMINATION).  SUCH
DETERMINATION SHALL BE MADE WITHIN THE 60-DAY PERIOD REFERRED TO IN
PARAGRAPH 7(A) (UNLESS EXTENDED BY MUTUAL AGREEMENT BY THE CORPORATION AND
INDEMNITEE).  FOR THE PURPOSE OF THE FOREGOING DETERMINATION WITH RESPECT TO
REQUESTS UNDER PARAGRAPH 2 OR REPAYMENT OF ADVANCED EXPENSES, THE INDEMNITEE
SHALL BE ENTITLED TO A PRESUMPTION THAT HE OR SHE HAS MET THE APPLICABLE
STANDARD OF CONDUCT SET FORTH IN PARAGRAPH 2.  THE CORPORATION ACKNOWLEDGES THAT
THE INDEMNITEE MAY SETTLE A PROCEEDING IN ORDER TO AVOID EXPENSE, DELAY,
DISTRACTION, DISRUPTION AND UNCERTAINTY AND THAT, THEREFORE, ANY SUCH SETTLEMENT
(WITH OR WITHOUT PAYMENT OF MONEY OR OTHER CONSIDERATION) SHALL NOT IN AND OF
ITSELF OVERCOME THE PRESUMPTION SET FORTH ABOVE.


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT, IF A REQUEST FOR INDEMNIFICATION PURSUANT TO
PARAGRAPH 2 IS MADE AFTER A CHANGE OF CONTROL, AT THE ELECTION OF THE INDEMNITEE
MADE IN WRITING TO THE CORPORATION, THE DETERMINATION REQUIRED TO BE MADE
PURSUANT TO PARAGRAPH 7(B) ABOVE AS TO WHETHER THE INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT OR IS REQUIRED TO REPAY ADVANCED EXPENSES SHALL
BE MADE BY INDEPENDENT COUNSEL SELECTED AS PROVIDED IN THIS PARAGRAPH 7(C).  THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY THE BOARD OF DIRECTORS.  INDEMNITEE
MAY, WITHIN 10 DAYS AFTER WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN,
DELIVER TO THE CORPORATION, A WRITTEN OBJECTION TO SUCH SELECTION.  ABSENT A
TIMELY OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF A
WRITTEN OBJECTION IS MADE, THE INDEPENDENT COUNSEL SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN.  IF, WITHIN
20 DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEPENDENT
COUNSEL, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT

6


--------------------------------------------------------------------------------



OBJECTED TO, EITHER THE CORPORATION OR INDEMNITEE MAY PETITION ANY COURT OF
COMPETENT JURISDICTION FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON
SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL DESIGNATE, AND
THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER PARAGRAPH 7(C)
HEREOF.  THE CORPORATION SHALL PAY ANY AND ALL REASONABLE FEES AND EXPENSES OF
INDEPENDENT COUNSEL INCURRED BY SUCH INDEPENDENT COUNSEL IN CONNECTION WITH
ACTING PURSUANT TO PARAGRAPH 7(C) HEREOF, AND THE CORPORATION SHALL PAY ALL
REASONABLE FEES AND EXPENSES INCIDENT TO THE PROCEDURES OF THIS PARAGRAPH 7(C),
REGARDLESS OF THE MANNER IN WHICH SUCH INDEPENDENT COUNSEL WAS SELECTED OR
APPOINTED.


8.                                       RIGHT TO SEEK COURT-ORDERED
INDEMNIFICATION AND ADVANCE OF EXPENSES.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL ABROGATE OR LIMIT THE RIGHT OF INDEMNITEE TO APPLY TO A COURT OF COMPETENT
JURISDICTION FOR INDEMNIFICATION OR AN ADVANCE OF EXPENSES TO THE EXTENT
PERMITTED BY SECTION 8.54 OF CHAPTER 156D OR ANY SUCCESSOR SECTION THERETO THAT
INCREASES THE SCOPE OF PERMITTED INDEMNIFICATION.


9.                                       INDEMNIFICATION FOR EXPENSES OF A
WITNESS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE IS, BY REASON OF HIS OR HER CORPORATE STATUS, A WITNESS IN ANY
PROCEEDING TO WHICH INDEMNITEE IS NOT A PARTY, HE OR SHE SHALL BE INDEMNIFIED
AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN
CONNECTION THEREWITH.


10.                                 REMEDIES.  THE RIGHT TO INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL BE ENFORCEABLE BY
INDEMNITEE IN ANY COURT OF COMPETENT JURISDICTION IF THE CORPORATION DENIES SUCH
REQUEST, IN WHOLE OR IN PART, OR IF NO DISPOSITION THEREOF IS MADE WITHIN THE
APPLICABLE PERIOD REFERRED TO IN PARAGRAPH 7.  UNLESS OTHERWISE REQUIRED BY LAW,
THE BURDEN OF PROVING THAT INDEMNIFICATION IS NOT APPROPRIATE SHALL BE ON THE
CORPORATION.  NEITHER THE FAILURE OF THE CORPORATION TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION IS
PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD
OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE CORPORATION PURSUANT TO
PARAGRAPH 7 THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT,
SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT
MET THE STANDARD OF CONDUCT.  INDEMNITEE’S REASONABLE EXPENSES INCURRED IN
CONNECTION WITH SUCCESSFULLY ESTABLISHING HIS OR HER RIGHT TO INDEMNIFICATION,
IN WHOLE, OR IN PART, IN ANY SUCH PROCEEDING SHALL ALSO BE INDEMNIFIED BY THE
CORPORATION.


11.                                 PARTIAL INDEMNIFICATION.  IF INDEMNITEE IS
ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE
CORPORATION FOR SOME OR A PORTION OF THE EXPENSES, JUDGMENTS, FINES, PENALTIES
OR AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM OR HER OR
ON HIS OR HER BEHALF IN CONNECTION WITH ANY PROCEEDING BUT NOT, HOWEVER, FOR THE
TOTAL AMOUNT THEREOF, THE CORPORATION SHALL NEVERTHELESS INDEMNIFY INDEMNITEE
FOR THE PORTION OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN
SETTLEMENT TO WHICH INDEMNITEE IS ENTITLED.


12.                                 SUBROGATION.  IN THE EVENT OF ANY PAYMENT
UNDER THIS AGREEMENT, THE CORPORATION SHALL BE SUBROGATED TO THE EXTENT OF SUCH
PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL
PAPERS REQUIRED AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS,

7


--------------------------------------------------------------------------------



INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE CORPORATION
TO BRING SUIT TO ENFORCE SUCH RIGHTS.


13.                                 TERM OF AGREEMENT.  THIS AGREEMENT SHALL
CONTINUE UNTIL AND TERMINATE UPON THE LATER OF (A) SIX YEARS AFTER THE DATE THAT
INDEMNITEE SHALL HAVE CEASED TO SERVE AS A DIRECTOR OR OFFICER OF THE
CORPORATION OR, AT THE REQUEST OF THE CORPORATION, AS A DIRECTOR, OFFICER,
PARTNER, TRUSTEE, FIDUCIARY, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE OR
(B) THE FINAL TERMINATION OF ALL PROCEEDINGS PENDING ON THE DATE SET FORTH IN
CLAUSE (A) IN RESPECT OF WHICH INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION
OR ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY PROCEEDING COMMENCED BY
INDEMNITEE PURSUANT TO PARAGRAPH 8 OF THIS AGREEMENT RELATING THERETO.


14.                                 INDEMNIFICATION HEREUNDER NOT EXCLUSIVE. 
THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES PROVIDED BY THIS AGREEMENT SHALL
NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY BE ENTITLED
UNDER THE CORPORATION’S ARTICLES OF ORGANIZATION OR BYLAWS, ANY AGREEMENT, ANY
VOTE OF SHAREHOLDERS OR DIRECTORS OF THE CORPORATION, CHAPTER 156D, ANY OTHER
LAW (COMMON OR STATUTORY) OR OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S
OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING OFFICE FOR
THE CORPORATION, AND NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO WAIVE ANY SUCH
OTHER RIGHTS.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO PROHIBIT THE
CORPORATION FROM PURCHASING AND MAINTAINING INSURANCE, AT ITS EXPENSE, TO
PROTECT ITSELF OR INDEMNITEE AGAINST ANY EXPENSE, LIABILITY OR LOSS INCURRED BY
IT OR HIM OR HER IN ANY SUCH CAPACITY, OR ARISING OUT OF INDEMNITEE’S STATUS AS
SUCH, WHETHER OR NOT INDEMNITEE WOULD BE INDEMNIFIED AGAINST SUCH EXPENSE,
LIABILITY OR LOSS UNDER THIS AGREEMENT.


15.                                 NO SPECIAL RIGHTS.  NOTHING HEREIN SHALL
CONFER UPON INDEMNITEE ANY RIGHT TO CONTINUE TO SERVE AS A DIRECTOR OR OFFICER
OF THE CORPORATION FOR ANY PERIOD OF TIME, OR AT ANY PARTICULAR RATE OF
COMPENSATION.


16.                                 SAVINGS CLAUSE.  IF THIS AGREEMENT OR ANY
PORTION THEREOF SHALL BE INVALIDATED ON ANY GROUND BY ANY COURT OF COMPETENT
JURISDICTION, THEN THE CORPORATION SHALL NEVERTHELESS INDEMNIFY INDEMNITEE
AGAINST LIABILITIES WITH RESPECT TO ANY PROCEEDING TO THE FULL EXTENT PERMITTED
BY ANY APPLICABLE PORTION OF THIS AGREEMENT THAT SHALL NOT HAVE BEEN
INVALIDATED, AND THIS AGREEMENT SHALL BE INTERPRETED TO GIVE EFFECT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO THE INTENT OF THE INVALIDATED
PROVISION.


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE THE
ORIGINAL.


18.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND SHALL
INURE TO THE BENEFIT OF THE ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS AND
PERSONAL REPRESENTATIVES OF INDEMNITEE.


19.                                 HEADINGS.  THE HEADINGS OF THE PARAGRAPHS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.

8


--------------------------------------------------------------------------------



20.                                 MODIFICATION AND WAIVER.  THIS AGREEMENT MAY
BE AMENDED FROM TIME TO TIME TO REFLECT CHANGES IN MASSACHUSETTS LAW OR FOR
OTHER REASONS.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL
BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE PARTIES HERETO.  NO WAIVER
OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISION HEREOF NOR SHALL ANY SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER.


21.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN GIVEN (A) WHEN DELIVERED BY HAND OR (B) IF MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD DAY AFTER THE DATE ON WHICH
IT IS SO MAILED:

(i)

if to Indemnitee, to:

c/o State Street Corporation

 

 

One Lincoln Street

 

 

Boston, MA  02111

 

 

 

(ii)

if to the Corporation, to:

State Street Corporation

 

 

One Lincoln Street

 

 

Boston, MA  02111

 

 

Attention:  General Counsel

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.


22.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.  INDEMNITEE MAY ELECT TO HAVE THE RIGHT TO
INDEMNIFICATION OR REIMBURSEMENT OR ADVANCEMENT OF EXPENSES INTERPRETED ON THE
BASIS OF THE APPLICABLE LAW IN EFFECT AT THE TIME OF THE OCCURRENCE OF THE EVENT
OR EVENTS GIVING RISE TO THE APPLICABLE PROCEEDING, TO THE EXTENT PERMITTED BY
LAW, OR ON THE BASIS OF THE APPLICABLE LAW IN EFFECT AT THE TIME SUCH
INDEMNIFICATION OR REIMBURSEMENT OR ADVANCE OF EXPENSES IS SOUGHT.  SUCH
ELECTION SHALL BE MADE, BY A NOTICE IN WRITING TO THE CORPORATION, AT THE TIME
INDEMNIFICATION OR REIMBURSEMENT OR ADVANCEMENT OF EXPENSES IS SOUGHT; PROVIDED,
HOWEVER, THAT IF NO SUCH NOTICE IS GIVEN, AND IF CHAPTER 156D IS AMENDED, OR
OTHER MASSACHUSETTS LAW IS ENACTED, TO PERMIT FURTHER INDEMNIFICATION OF
DIRECTORS AND OFFICERS, THEN INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST
EXTENT PERMITTED UNDER CHAPTER 156D, AS SO AMENDED, OR BY SUCH OTHER
MASSACHUSETTS LAW, AS SO ENACTED.


23.                                 LIMITATIONS ON INDEMNIFICATION.  THE
PROVISIONS OF THIS AGREEMENT ARE SUBJECT TO THE LIMITATIONS AND PROHIBITIONS
IMPOSED BY APPLICABLE FEDERAL LAW, INCLUDING THE SECURITIES ACT OF 1933 AND THE
FEDERAL DEPOSIT INSURANCE ACT, AND ANY REGULATIONS PROMULGATED THEREUNDER.


24.                                 ENFORCEMENT.  THE CORPORATION EXPRESSLY
CONFIRMS AND AGREES THAT IT HAS ENTERED INTO THIS AGREEMENT IN ORDER TO INDUCE
INDEMNITEE TO SERVE OR TO CONTINUE TO SERVE AS A DIRECTOR AND/OR OFFICER OF THE
CORPORATION, AND ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN
CONTINUING IN SUCH CAPACITY.

9


--------------------------------------------------------------------------------



25.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, WHETHER ORAL OR WRITTEN,
BY ANY EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN; AND ANY PRIOR AGREEMENT OF THE PARTIES HERETO IN
RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY TERMINATED AND
CANCELLED.  FOR AVOIDANCE OF DOUBT, THE PARTIES CONFIRM THAT THE FOREGOING DOES
NOT APPLY TO OR LIMIT IN ANY WAY INDEMNITEE’S RIGHTS UNDER MASSACHUSETTS LAW OR
THE CORPORATION’S ARTICLES OF ORGANIZATION OR BYLAWS.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

STATE STREET CORPORATION

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------